Wilde, J.
Upon the facts agreed, the general question is, whether there has been a valid acceptance of the bill declared on; and that depends on two other questions, which have been ably argued by the counsel. The first is, whether the contract of acceptance was made in this Commonwealth, or in the State of New York: The second is, whether the validity of the contract of acceptance is to be determined by the law here, or by the law of New York.
The first question is, we think, settled by the principles laid down in Carnegie v. Morrison, 2 Met. 381. In that case, the defendants’ agent in Boston contracted, in their behalf, with John Bradford, that they would accord a credit in his favor, on the usual terms and conditions, for the sum of £3000 sterling. The letter of credit was forwarded to the plaintiffs, who were merchants in Gottenburg, requesting them to draw on the defendants, who were bankers in London, for that amount; which was accordingly done. That case, and another involving the same principles, were ably argued by counsel and fully considered by the court. It was decided that the letter of credit was a contract made in this State; and we consider that decision, and the principles laid down therein, as conclusive of the present question. If this case differs from that, the difference is more favorable tó the defendants; for in that case the contract was to be performed in a foreign country, and in this, the defendants’ contract was made and to be performed in New York. It was argued, for the plaintiffs, that the defendants’ letter, promising to accept the bill, was not a completion of the contract, until it was received by the drawers, Farnum & Wright. But we do notjso consider it. When the defendants agreed to their request, *113and put their letter in the mail, the contract, we think, was complete. If the defendants made any binding promise, it was made in New Fork, and to be performed there. A presentment of the bill for payment here would not have been a good presentment. If the validity of the contract is to be determined by the law of New York, it is clear that the defendants are not liable as acceptors. By the statute referred to, a promise to accept,- in a letter, or on any other paper than the bill itself, is not an acceptance, where the party has not taken the bill on the faith of such promise. And it is agreed that this bill was discounted by the plaintiffs without any knowledge of the letter of acceptance.
The second question to be decided is, whether the validity of the contract is to be determined by the lex loci, or the lex fori, and this question, we think, is clearly settled, although there have been conflicting decisions as to the revenue laws of a foreign State. But those decisions are distinguishable from cases of other contracts. They refer to contracts made in on 3 country, to be executed in contravention of the revenue laws of a foreign State, and not to contracts made in a foreign State, to carry on smuggling against its laws. Judge Story is of opinion that contracts of the latter description would be void every where, and his opinion seems to us to be founded on well established principles, and is only seemingly inconsistent with the doctrine that a court cannot take notice of the revenue laws of a foreign State. The cases in which this doctrine has been held were not founded on contracts made in contravention of its laws, and therefore are not inconsistent with the general principle, that a contract, void by. the law of the place where it is made, is void every where. Judge Story remarks, that this is as clearly settled as any thing can be; and we think the remark is fully supported by the authorities and well established principles. Story on Bills, <§. 137, and Conflict of Laws, ■§> 242 In Williams v. Wade, 1 Met. 82, it was decided that a note made in Illinois and indorsed there, was a contract to be gov erned by the law of that State.
We are therefore of opinion that the defendants are not by law iable as acceptors; and it is quite certain that the plaintiffs cannot *114maintain their action on the defendants’ promise to accept. That is a chose in action, not negotiable or assignable, so as to enable the assignees to maintain an action In their own names.

Plaintiffs nonsuit.